 1
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8   Roy and Josie Fisher, et al.,                  No. CV-74-00090-TUC-DCB
                                                    (Lead Case)
 9                        Plaintiffs
10   and
11   United States of America,
12                        Plaintiff-Intervenor,
13   v.
14   Tucson Unified School District, et al.,
15                        Defendants,
16   and
17   Sidney L. Sutton, et al.,
18                        Defendants-Intervenors,
19   Maria Mendoza, et al.,                         No. CV-74-0204-TUC-DCB
                                                    (Consolidated Case)
20                         Plaintiffs,
21   and
22   United States of America,
23                         Plaintiff-Intervenor,
24                                                  ORDER
     v.
25
     Tucson Unified School District, et al.
26
                           Defendants.
27
28
     AASSD and MASSD Operating Plans
 1          When the Court last reviewed the African American Student Support Department
 2   (AASSD) and Mexican American Student Support Department (MASSD) Plans, it noted
 3   the continued disagreement between the parties and the Special Master over the continued
 4   existence of these expensive departments, which in part duplicate student support services
 5   being delivered on-site at individual schools. The Court instructed the District to revise the
 6   plans with an eye towards addressing the Special Master’s concerns and to eliminate
 7   duplication and ensure effective delivery of services, with the presumption being that
 8   student-support services are most effectively delivered on-site at the schools. The Court
 9   hoped that the parties would take the opportunity to create new and improved Student
10   Support Departments, responsive to the many departmental and program changes that have
11   arisen from the implementation of the USP.
12          Again, the District files AASSD and MASSD plans, the Plaintiffs object, and the
13   Special Master reasserts that the departments unnecessarily waste money. The Court
14   adopts the opinion of the Special Master that any further revisions based on directives for
15   the parties to work together would pointlessly result in more of the same. Therefore, the
16   Court changes its approach and asks the Special Master to develop the AASSD and
17   MASSD Plans. The Court agrees with the Special Master that if the departments remain
18   post-unitary status, their roles and responsibilities must change and be more limited. A
19   successful Unitary Status Plan (USP) requires this because as TUSD’s core capacity grows,
20   the responsibility for improved academic achievement for Plaintiffs no longer sits with
21   AASSD and MASSD.
22          The District hired Traben and Associates to report on academic achievement for
23   African American students in TUSD. The Trayben Report reflects: “it has always been its
24   position that AASSD supplement educational services that should be provided by the
25   District, not supplant them.” (Trayben and Associates’ report, Draft Plan for Restructuring
26   AASSD for School Year 2018-2020, (Doc. 2276) at 36.) The Traben Report reflects that
27   the District should revise the Plans to “shift[] direction for 100% direct services to a balance
28   between direct services to students and direct support for departments and schools by


                                                  -2-
 1   building institutional capacity of teachers and other support staff..” Id. at 27-39.
 2   Unfortunately, Traben and Associates were not asked to “determine whether [AASSD] is
 3   needed, cost efficient, effective in improving student achievement, and/or closing the gap
 4   between white and African American students.” Id. 26. Instead, Trayben was “specifically
 5   directed to evaluate the current plan,” which it did. Id.
 6          The Trayben Report helps to set priorities AASSD. The Objections also help to
 7   identify departmental roles and responsibilities, which in Plaintiffs’ opinions, should be the
 8   priority of the AASSD and MASSD departments. The Mendoza Objections are especially
 9   helpful in identifying specific student support services which they believe should be
10   directly delivered by MASSD, including student support services, family outreach, to ELL
11   students, because they cannot be secured at the school-site level.
12          Putting all this together, the Special Master should be able to develop the AASSD
13   and MASSD Plans. As pointed out by the Fisher Plaintiffs, these departments have been in
14   operation for a long time, operating more or less similarly to the proposed plans. See (Fisher
15   Objection (Doc. 2276) at 7 (describing latest plan as “not significantly different from the
16   program that has been in place for at least the last five (5) years.”) There is no need for
17   further study or data acquisition. The Court rejects the Special Master’s recommendation
18   for an evaluation plan to determine the effectiveness of both departments. What remains is
19   the question of: when and how do AASSD and MASSD move from the recently filed 2018-
20   19 plans, which seem stuck in the past, to the future. For this answer, the Court looks to
21   the Special Master.
22          First, the Court finds that there is a role for both AASSD and MASSD post-unitary
23   status. Next, the Court directs the Special Master to review the Trayben report and the
24   Plaintiffs’ Objections and identify student-support service priorities for each department.
25   The Special Master shall work with the District to develop future plans for AASSD and
26   MASSD departments that provide core-departments of TUSD with expert support to
27   teachers and administrators to meet their responsibilities to enhance student learning and
28   administer discipline in fair and equitable ways. The structure and relationship between


                                                  -3-
 1   AASSD and MASSD and core TUSD departments, including top administrators and/or
 2   administrative departments, shall be such that AASSD and MASSD have meaningful lines
 3   of communication for effective collaboration and to ensure that recommendations flowing
 4   from AASSD and MASSD are seriously considered and addressed by the District. The
 5   Special Master shall identify, with specificity, any direct student support services to be
 6   provided by AASSD and MASSD staff. There shall be no duplication of student support
 7   services, with AASSD and MASSD providing direct student services only when such
 8   services cannot not be more effectively provided by school staff. All AASSD and MASSD
 9   staff shall be at least equally qualified in comparison to their on-site professional peers.
10          Accordingly,
11          IT IS ORDERED that the Special Master’s Report and Recommendation (Doc.
12   2347) is adopted in part and denied in part.
13          IT IS FURTHER ORDERED that within 30 days of the filing date of this Order,
14   the District shall file the AASSD and MASSD plans, developed pursuant to this Order. The
15   parties may file Objections within 14 days. The Special Master may file a Report and
16   Recommendation in reply within 7 days of any Objection.
17          Dated this 5th day of November, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
